Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150589-90                                                                                            Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  JENINE KEMP,                                                                                            David F. Viviano
            Claimant-Appellee,                                                                        Richard H. Bernstein
  v                                                                 SC: 150589                              Joan L. Larsen,
                                                                    COA: 315441                                       Justices
                                                                    Ingham CC: 12-000994-AE
  HAYES GREEN BEACH MEMORIAL
  HOSPITAL,
            Employer-Appellee,
  and
  DEPARTMENT OF LICENSING &
  REGULATORY AFFAIRS,
  UNEMPLOYMENT INSURANCE AGENCY,
          Appellant.

  _________________________________________/

  STEPHEN KUDZIA,
           Claimant-Appellee,
  v                                                                 SC: 150590
                                                                    COA: 318344
                                                                    Macomb CC: 2013-001723-AE
  AVASI SERVICES, INC.,
            Employer-Appellee,
  and
  DEPARTMENT OF LICENSING &
  REGULATORY AFFAIRS,
  UNEMPLOYMENT INSURANCE AGENCY,
          Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 23, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2015
         p1028
                                                                               Clerk